EXHIBIT 99.1 BIMINI CAPITAL MANAGEMENT ANNOUNCES FOURTH QUARTER 2014 RESULTS VERO BEACH, Fla. (March 16, 2015) – Bimini Capital Management, Inc. (OTCBB:BMNM), a real estate investment trust ("REIT"), today announced results of operations for the three-month period ended December 31, 2014.Discussions related to the “Company” refer to the consolidated entity, including Bimini Capital, our wholly-owned subsidiaries, and our consolidated VIE, Orchid Island Capital, Inc. (“Orchid”).References to “Bimini Capital,” the “parent," and the “registrant” refer to Bimini Capital Management, Inc. as a separate entity. Fourth Quarter 2014 Highlights · Net income of $1.7 million attributed to Bimini Capital, or $0.14 per common share · Book value per share of $0.75 · Company to discuss results on Tuesday, March 17, 2015, at 10:00 AM ET Orchid Island Capital On February 20, 2013, Orchid completed its initial public offering (“IPO”), selling 2,360,000 shares of its common stock for proceeds of $35.4 million.At the time of Orchid’s IPO and until December 31, 2014, management concluded, pursuant to generally accepted accounting principles, that Orchid is a variable interest entity (“VIE”) because Orchid’s equity holders lacked the ability through voting rights to make decisions about the activities that have a significant effect on the success of Orchid.Management also concluded that Bimini Capital was the primary beneficiary of Orchid because, under the management agreement between Bimini Advisors, LLC (“Bimini Advisors”), a wholly-owned subsidiary of Bimini, and Orchid, Bimini Capital had the power to direct the activities of Orchid that most significantly impact its economic performance.As a result, subsequent to Orchid’s IPO and until December 31, 2014, the Company consolidated Orchid in its financial statements. In December 2014, management re-evaluated the conditions resulting in the consolidation of Orchid and concluded that, due to Bimini’s decreased ownership interest in Orchid, the management contract no longer represented a variable interest.As a result the Company has deconsolidated Orchid from the consolidated balance sheet as of December 31, 2014.However, as a VIE which was deconsolidated on December 31, 2014, Orchid’s results of operations are included in the consolidated statements of operations, equity and cash flows through December 31, 2014, and will be excluded in future periods. The noncontrolling interests reported in the Company’s 2013 consolidated financial statements represented the portion of equity ownership in Orchid held by stockholders other than Bimini Capital.Noncontrolling interests is presented in the equity section of the 2013 balance sheet, separate from equity attributed to Bimini Capital.Net income of Orchid through December 31, 2014 was allocated between the noncontrolling interests and to Bimini Capital in proportion to their relative ownership interests in Orchid. The consolidation of Orchid’s assets and liabilities with those of Bimini Capital and its wholly-owned subsidiaries at December 31, 2013 gave the appearance of a much larger organization.However, the assets recognized as a result of consolidating Orchid at December 31, 2013 did not represent additional assets that could be used to satisfy claims against Bimini Capital’s assets. Conversely, liabilities recognized as a result of consolidating Orchid did not represent additional claims on Bimini Capital’s assets; rather, they represented claims against the assets of Orchid. Creditors and stockholders of Orchid have no recourse to the assets of Bimini Capital.Likewise, creditors and stockholders of Bimini Capital have no recourse to the assets of Orchid. -1- In addition to the presentation of the Company’s consolidated portfolio activities, we have also provided additional discussion related to the portfolio activities of Bimini Capital on its own.We believe that this “parent-only” information along with the consolidated presentation provides useful information to the shareholders of Bimini Capital. Details of Fourth Quarter 2014 Results of Operations Selected unaudited consolidated and parent-only results for the three month period ended December 31, 2014 are presented in the table below. (in thousands) Consolidated Parent-Only Net income $ $ Net portfolio interest income (loss) Net gains on mortgage-backed securities Net losses on derivative instruments ) ) Audit, legal and other professional fees 46 Compensation and related benefits Other operating, general and administrative expenses Income tax provision - Other income Fair value adjustments on retained interests in securitizations - Capital Allocation and Return on Invested Capital The Company allocates capital between two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”) and the structured MBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.The tables below detail the changes to the respective sub-portfolios during the quarter for both the consolidated Company and the parent-only. Portfolio Activity for the Quarter (Consolidated) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - September 30, 2014 $ Securities Purchased - Securities Sold ) - - - ) Gain on Sale - - - Return of Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark to Market Gains (Losses) Deconsolidation of Orchid ) Market Value - December 31, 2014 $ -MORE- -2- Portfolio Activity for the Quarter (Parent-Only) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - September 30, 2014 $ Securities Purchased - Securities Sold ) - - - ) Gains on Sale - - - Return of Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark to Market Gains (Losses) ) ) Market Value - December 31, 2014 $ The tables below present the allocation of capital between the respective portfolios at December 31, 2014 and September 30, 2014, and the return on invested capital for each sub-portfolio for the three-month period ended December 31, 2014.Capital allocation is defined as the sum of the market value of securities held, less associated repurchase agreement borrowings, plus cash and cash equivalents and restricted cash associated with repurchase agreements. Capital allocated to non-portfolio assets is not included in the calculation.The information presented as of December 31, 2013 includes the portfolio, cash and repurchase agreements of Orchid.The information presented as of December 31, 2014 includes only the portfolio, cash and repurchase agreements of Bimini Capital, as Orchid was no longer consolidated in the Company’s financial statements at that date. On a consolidated basis, the returns on invested capital in the PT MBS and structured MBS portfolios were approximately 8.8% and (5.1)%, respectively, for the fourth quarter of 2014.The combined portfolio generated a return on invested capital of approximately 3.4%.Due to the deployment of the proceeds of Orchid’s capital raising activities during the year ended December 31, 2014, the balances of the respective portfolios increased significantly.Accordingly, returns generated based on the beginning of period capital are larger than returns on a stabilized portfolio.In the “Returns for the Quarter (Consolidated)” table below, we have added the return on average capital deployed to address this issue. -MORE- -3- For parent-only, the returns on invested capital in the PT MBS and structured MBS portfolios were approximately 26.1% and (5.4)%, respectively, for the fourth quarter of 2014.The combined portfolio generated a return on invested capital of approximately 9.6%. Capital Allocation Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total December 31, 2014 Market Value $ Cash equivalents and restricted cash(1) - - - Repurchase Agreement Obligations(2) ) - - - ) Total $ % of Total % September 30, 2014 (Consolidated) Market Value $ Cash equivalents and restricted cash(1) - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % Amount excludes restricted cash of $0.2 million at both December 31, 2014 and September 30, 2014 related to trust preferred debt funding hedges. At December 31, 2014, there were outstanding repurchase agreement balances of $0.6 million and $2.1 million secured by interest-only and inverse interest-only securities, respectively.At September 30, 2014, there were outstanding repurchase agreement balances of $19.4 million and $6.7 million secured by interest-only and inverse interest-only securities respectively.We entered into these arrangements to generate additional cash to invest in pass-through MBS strategy; therefore we have not considered these balances to be allocated to the structured securities strategy. Capital Allocation (Parent-Only) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total December 31, 2014 Market Value $ Cash equivalents and restricted cash(1) - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % September 30, 2014 Market Value $ Cash equivalents and restricted cash(1) - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % Amount excludes restricted cash of $0.2 million at both December 31, 2014 and September 30, 2014 related to trust preferred debt funding hedges. -MORE- -4- Returns for the Quarter (Consolidated) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Income / (loss) (net of repo cost) $ $ ) $ $ ) $ Realized and unrealized gains (losses) Hedge losses(1) ) n/a n/a n/a ) Total Return $ $ ) $ ) $ ) $ Beginning Capital Allocation(2) $ Return on Invested Capital for the Quarter % )% )% )% % Average Capital Allocation(3) $ Return on Average Invested Capital for the Quarter(4) % )% )% )% % Returns for the Quarter (Parent-Only) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Income (loss) (net of repo cost) $ $ ) $ $ $ Realized and unrealized gains (losses) ) ) Hedge losses(1) ) n/a n/a n/a ) Total Return $ $ ) $ ) $ ) $ Beginning Capital Allocation Return on Invested Capital for the Quarter(2) % )% )% )% % Excludes losses of approximately $287,000 associated with trust preferred funding hedges. Calculated by dividing the Total Return by the Beginning Capital Allocation, expressed as a percentage. Calculated using two data points, the Beginning and Ending Capital Allocation balances. For the consolidated presentation, the ending balance used in calculating the average includes the balances of Orchid at December 31, 2014. Calculated by dividing the Total Return by the Average Capital Allocation, expressed as a percentage. Prepayments For the fourth quarter of 2014, the Company received approximately $27.8 million in scheduled and unscheduled principal repayments and prepayments, which equated to a constant prepayment rate (“CPR”) of approximately 8.1% for the fourth quarter of 2014.The parent received approximately $2.6 million in scheduled and unscheduled principal repayments and prepayments, which equated to a CPR of approximately 10.7% for the fourth quarter of 2014.Prepayment rates on the two MBS sub-portfolios were as follows (in CPR): -MORE- -5- Consolidated Parent-Only PT Structured PT Structured MBS Sub- MBS Sub- Total MBS Sub- MBS Sub- Total Three Months Ended, Portfolio Portfolio Portfolio Portfolio Portfolio Portfolio December 31, 2014 September 30, 2014 June 30, 2014 March 31, 2014 December 31, 2013 September 30, 2013 June 30, 2013 March 31, 2013 Portfolio The following tables summarize the Company’s MBS portfolio as of December 31, 2014 and 2013.The information presented as of December 31, 2013 includes the portfolio of Orchid.The information presented as of December 31, 2014 includes only the portfolio of Bimini Capital, as Orchid was no longer consolidated in the Company’s financial statements at that date. ($ in thousands) Weighted Weighted Percentage Average Average Weighted Weighted of Weighted Maturity Coupon Average Average Fair Entire Average in Longest Reset in Lifetime Periodic Asset Category Value Portfolio Coupon Months Maturity Months Cap Cap December 31, 2014 Fixed Rate MBS $ 95.2% 4.30% 1-Dec-44 NA NA NA Hybrid Adjustable Rate MBS 0.4% 4.00% 20-Jan-42 9.00% 1.00% Total Mortgage-backed Pass-through 95.6% 4.30% 1-Dec-44 9.00% 1.00% Interest-Only Securities 1.9% 3.11% 25-Dec-39 NA NA NA Inverse Interest-Only Securities 2.5% 6.35% 25-Apr-41 NA 0.80% NA Total Structured MBS 4.4% 4.94% 25-Apr-41 NA NA NA Total Mortgage Assets $ 100.0% 4.33% 1-Dec-44 NA NA NA December 31, 2013 Adjustable Rate MBS $ 1.4% 3.92% 1-Sep-35 10.13% 2.00% Fixed Rate MBS 68.7% 3.99% 1-Dec-43 NA NA NA Hybrid Adjustable Rate MBS 23.2% 2.61% 1-Aug-43 7.61% 1.99% Total Mortgage-backed Pass-through 93.3% 3.65% 1-Dec-43 7.75% 1.99% Interest-Only Securities 5.3% 4.36% 25-Nov-40 NA NA NA Inverse Interest-Only Securities 1.4% 5.91% 15-Dec-40 NA 6.07% NA Total Structured MBS 6.7% 4.69% 15-Dec-40 NA NA NA Total Mortgage Assets $ 100.0% 3.72% 1-Dec-43 NA NA NA -MORE- -6- ($ in thousands) December 31, 2014 December 31, 2013 Percentage of Percentage of Agency Fair Value Entire Portfolio Fair Value Entire Portfolio Fannie Mae $ % $ % Freddie Mac % % Ginnie Mae % % Total Portfolio $ % $ % Entire Portfolio December 31, 2014 December 31, 2013 Weighted Average Pass Through Purchase Price $ $ Weighted Average Structured Purchase Price $ $ Weighted Average Pass Through Current Price $ $ Weighted Average Structured Current Price $ $ Effective Duration (1) Effective duration of 2.663 indicates that an interest rate increase of 1.0% would be expected to cause a 2.663% decrease in the value of the MBS in the Company’s investment portfolio at December 31, 2014.An effective duration of 4.116 indicates that an interest rate increase of 1.0% would be expected to cause a 4.116% decrease in the value of the MBS in the Company’s investment portfolio at December 31, 2013. These figures include the structured securities in the portfolio but not the effect of the Company’s funding cost hedges. Effective duration quotes for individual investments are obtained from The Yield Book, Inc. Portfolio (Parent-Only) The following tables summarize the parent-only MBS portfolio as of December 31, 2013: ($ in thousands) Weighted Weighted Percentage Average Average Weighted Weighted of Weighted Maturity Coupon Average Average Fair Entire Average in Longest Reset in Lifetime Periodic Asset Category Value Portfolio Coupon Months Maturity Months Cap Cap December 31, 2013 Fixed Rate MBS $ 57.6% 3.35% 1-May-43 NA NA NA Hybrid Adjustable Rate MBS 37.7% 2.92% 1-Sep-42 7.92% 1.95% Total Mortgage-backed Pass-through 95.3% 3.18% 1-May-43 7.92% 1.95% Interest-Only Securities 3.2% 3.85% 25-Dec-39 NA NA NA Inverse Interest-Only Securities 1.5% 5.82% 25-Nov-40 NA 5.99% NA Total Structured MBS 4.7% 4.46% 25-Nov-40 NA NA NA Total Mortgage Assets $ 100.0% 3.24% 1-May-43 NA NA NA -MORE- -7- ($ in thousands) December 31, 2013 Percentage of Agency Fair Value Entire Portfolio Fannie Mae $ % Freddie Mac % Ginnie Mae % Total Portfolio $ % Entire Portfolio December 31, 2013 Weighted Average Pass Through Purchase Price $ Weighted Average Structured Purchase Price $ Weighted Average Pass Through Current Price $ Weighted Average Structured Current Price $ Effective Duration (1) Effective duration of 3.453 indicates that an interest rate increase of 1.0% would be expected to cause a 3.453% decrease in the value of the MBS in the Parent’s investment portfolio at December 31, 2013. These figures include the structured securities in the portfolio but not the effect of the Parent’s funding cost hedges. Effective duration quotes for individual investments are obtained from The Yield Book, Inc. Financing, Leverage and Liquidity As of December 31, 2014, the Company had outstanding repurchase obligations of approximately $110.0 million with a net weighted average borrowing rate of 0.36%.These agreements were collateralized by MBS with a fair value, including accrued interest, of approximately $116.4 million, and cash pledged to a counterparty of approximately $0.3 million.At December 31, 2014, the Company’s liquidity was approximately $6.5 million, consisting of unpledged MBS and cash and cash equivalents. To enhance our liquidity further, we may pledge more of our structured MBS as part of a repurchase agreement funding, but retain cash in lieu of acquiring additional assets.In this way, we can, at a modest cost, retain higher levels of cash on hand and decrease the likelihood we will have to sell assets in a distressed market in order to raise cash. -MORE- -8- Below is a listing of outstanding borrowings under repurchase obligations at December 31, 2014. ($ in thousands) Repurchase Agreement Obligations Weighted Weighted Total Average Average Outstanding % of Borrowing Amount Maturity Counterparty Balances Total Rate at Risk(1) (in Days) ED&F Man Capital Markets, Inc. $ % % $ 22 JVB Financial Group, LLC % % 8 South Street Securities, LLC % % 20 Suntrust Robinson Humphrey, Inc. % % 8 CRT Capital Group, LLC % % 12 Citigroup Global Markets, Inc. % % 16 Other % % 7 $ % % $ 14 Equal to the fair value of securities sold plus accrued interest receivable and cash posted as collateral (if any), minus the sum of repurchase agreement liabilities and accrued interest payable. Hedging In connection with its interest rate risk management strategy, the Company economically hedges a portion of the cost of its repurchase agreement funding and also its junior subordinated notes by entering into derivative financial instrument contracts.The Company has not elected hedging treatment under GAAP, and as such all gains or losses on these instruments are reflected in earnings for all periods presented.As of December 31, 2014, such instruments were comprised entirely of Eurodollar futures contracts. The table below presents information related to outstanding Eurodollar futures positions at December 31, 2014. ($ in thousands) Eurodollar Futures Positions Repurchase Agreement Funding Hedges Junior Subordinated Debt Funding Hedges Weighted Average Weighted Average Average Contract Average Contract LIBOR Notional Open LIBOR Notional Open Expiration Year Rate Amount Equity(1) Rate Amount Equity(1) % $ $
